 588DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerican Bakeries Company Langendorf BakeriesDivisionandGeneral Teamsters,SalesDrivers,Food Processors,Warehousemen&Helpers Local871,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of AmericaCase 21-CA-10426November 29, 1972DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY ANDPENELLOOn July 20, 1972, Administrative Law Judge'James T Rasbury issued the attached Decision inthisproceedingThereafter,General Counsel filedexceptions and a supporting brief, and Respondentfiled an answering brief to the General Counsel'sexceptionsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panelThe Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order 2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint issued hereinagainst the Respondent, American Bakeries Compa-ny, Langedorf Bakeries Division, be, and it hereby is,dismissediThetitleofTrial Examinerwas changed to Administrative LawJudge effective August 19 19722Even if contrary to the Administrative Law Judge we were to find theexistenceof animusagainstLocal 871we would still agree with hisconclusion that the personnel changes in issue were not shown to have beenunlawfully motivatedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T RASBURY, Trial Examiner This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, was heard at Los Angeles, California on April25, 26, and 27, 1972, pursuant to due notice The complaintwas issued on January 26, 1972, alleging in substance that1Resp Exh 18 was received at the hearing over General CounselsobjectionsThe Trial Examiner is of the opinion the ruling was in error andit is herewith reversed and the exhibit is rejected In reaching my findingsand conclusions herein I have not relied on the information reflected inRespondent engaged in unfair labor practices proscribedby Section 8(a)(1) and (3) of the Act by (1) discriminatonlylaying off Ray Godfrey, (2) discriminatorily transferringthree employees from Respondent's Pomona depot to itsSan Bernardino, California depot, (3) discriminatorilytransferring three employees from its Pomona, Californiadepot to its Bell Gardens, California depot, and (4)interfering, restraining, and coercing employees by tellingthem that the layoff and transfers were effected as reprisalsbecause of the Union and because the employees hadengaged in protected concerted activitiesRespondent'sanswer denied the commission of any unfair laborpracticesUpon the entire record,' including my observations ofthe witnesses and their demeanor on the witness stand, andafter due consideration to all the evidence and the briefssubmitted by General Counsel and the Respondent, Imake the followingFINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent is a corporation engaged in the manufactureand distribution of bakery products with its principal placeof business located at 7222 East Gage Avenue, LosAngeles,California, and with a bakery located in BellGardens,California,a delivery depot and warehouselocated in Pomona, California, and a terminal located inSan Bernardino, CaliforniaRespondent in the normalcourse and conduct of its business operations annuallypurchases and receives goods, materials, and suppliesvalued in excess of $50,000 directly from points and placeslocatedoutside the State of California The GeneralCounsel alleges, the Respondent admits, and I herewithfind that the Respondent is and at all times material hereinhas been an employer engaged in commerce and in abusiness affecting commerce within the meaning of Section2(6) and (7) of the ActIITHE LABORORGANIZATION INVOLVEDGeneralTeamsters, SalesDrivers,Food Processors,Warehousemen and Helpers, Local 871, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, the Charging Party herein, is a labororganization within the meaning of Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA Introduction and IssuesRespondent is engaged in a bakery business in SouthernCalifornia Its Southern California operation includes 17depots, or point of distribution, all under the managementand supervision of Elmer McCallister, whose title is plantmanager The Charging Party herein, Local 871 of theTeamsters, is one of nine different Teamster Locals all ofResp Exh 18 The reporter mistakenly marked Resp Exh 17 as receivedand it appears among Respondent s exhibits This exhibit was rejected whenoffered at the hearing (see transcript at 454)200 NLRB No 87 AMERICANBAKERIESCOMPANYwhom are signatories to a common contract covering thedriver-salesmen of the Respondent in Southern CaliforniaThis controversy arose because Respondent laid off RayGodfrey from his position as a driver-salesman at thePomona depot, transferred employees Lacy, Kramer, andSchwacofer from the Pomona depot to the San Bernardinodepot, and transferred Cox, Christie, and Nuckolls fromthe Pomona depot to its Bell Gardens depot The GeneralCounsel's theory is that these employee changes occurredbecause the employees belong to Local 871, whosepresident was a vigorous enforcer of the union contract,and Respondent wanted to teach this president and theseemployees a lesson by transferring them to a Local thatwould be more considerate toward Respondent In makingthese moves-according to the General Counsel's theory ofthe case-it would not only move complaining employeesto a local that would be less sympathetic to their gripes, butitwould also aid the president of Local 871 to learn thatunlesshe was more considerate and tolerant towardRespondent, he might find himself with a further shrinkageinmembership It is alleged that two supervisors actuallyindicated that the aforementioned moves by Respondenthad been made because of the proscribed reasons aboveindicated and that these statements further tended tointerfere with, restrain, and coerce the employees of Local871 in the exercise of their protected concerted rights TheRespondent defends against these allegations on thegrounds that the layoff of Godfrey and the transfer of thesix employees from Pomona depot to other depots withinthe southern district of California stemmed from soundbusiness decisions necessitated by a serious economiccrisisThe Respondent's employees have been represented byunions for a number of years In addition to theaforementioned driver-salesmen contract that is relevantherein, the bakers are represented by Bakers Local No 37,the garage employees are unionized, as are the officeemployeesMcCallister testified that every aspect of theoperations except top management is unionized It wasstipulated that two supervisors, one of whom is alleged tohavemade the statement to the employees that "thetransfers and layoff were reprisals against Local 871," arebargaining unit employees fully regulated by the unioncontract requiringmembership in the Local in whosejurisdiction he works, but who do have the indicia ofsupervisors in that they have the authority to effectivelyrecommend the hiring and firing of employees It was alsostipulated thatmanagement has the right under thecollective-bargaining agreement to transfer driver-salesmenwith their routes between various depots, whether or notthe depots are within the jurisdiction of different localunions, and that the Respondent has regularly exercisedthis right2All dates hereinafter are 1971 unless otherwise indicated3The phraseworking off the clock refers to time devoted to workingat assigned tasks without having clocked in or to work performed afterhaving clocked out This rather anomalous situation is created by the termsof the labor contract relating to the pay of driver salesmen Dnver-salesmenare not covered by the Fair Labor Standards Act but the union contractrequires payment of a premium pay of time and one half for all hoursBThe Evidence'>891Relative to the layoff of Ray GodfreyGodfrey testified that he was interviewed and hired byLloyd Carter the latter part of September2 and worked as acake driver-salesman out of the Pomona depot for themonth of October and up until November 6 at which timehe was laid off Godfrey testified that during the hiringinterview he was asked if he was "going to be a clockwatcher or union man" and that Carter indicated theUnion was giving him a hard time about a man that hadbeen let go Godfrey further testified that Bennen had toldhim in the course of a discussion about his wages that he(Godfrey) would not be paid overtime until after he hadworked for the Company for 13 weeks Newton Bennenwas one of the two individuals stipulated to be asupervisor-member of the bargaining unit In anotherconversation Bennen told Godfrey that the Company wasopposed to overtime Godfrey further related thatafterhistermination he contacted Bob Musser (president of Local871)andMusser was successful in obtaining someovertime pay money for him2Relative to the transfersJames Lacy testified that he was hired as a driver-salesman in May 1963, and since that time he has basicallyworked on the same route He first worked out of thePomona depot, then in the fall of 1963 ht was transferredto the San Bernardino depot In 1965 he was transferredback to the Pomona depot and currently is working thesame basic route from the San Bernardino depot Lacytestified that when he was transferred to San Bernardinoon November 6 he was told by McCormick (a supervis,or-member of the bargaining unit) that "they had noenforcers, no stool pigeons, no Bob Mussers, no problemsThey expected high volume, low stale and 45 hours a weekfrom each of their salesmen Lacy testified that at the SanBernardino depot he saw men "working off the clod, "3Lacy further testified that on one occasion when he turnedin hoursin excessof 45 at SanBernardinohe was told byhis sales supervisor that the route could be run in 45 hoursLacy indicated that he had been criticized in Pomona forexceeding 45 hours Lacy testified that while a member ofLocal 871 that he had been fined "for working off theclock " Lacy indicated that he only drove about 135 milesperweek prior to his transfer from Pomona to SanBernardino and that after his transfer he drove nearly 500miles per week, but that two additional stops had beenadded to his routeMrEliKramer's testimony was in much the same veinas that given by Mr Lacy Kramer was transferred fromPomona to San Bernardino on November 6, he was told byBennen that the move was to affect savings to theCompany and that there were no union problems or Bobworked in excess of 45 a week In addition to their base pay of $175 a weekfor the 45 hours of work diver salesmen also receive a 10-percentcommission on their gross volume over $620 per week Thus the driversalesmen arewilling to putin extra hours in an effort to increase their grossvolume but in the event excessive overtime is claimed the Company reducesthe gross volume by taking certain stops off the route 590DECISIONSOF NATIONALLABOR RELATIONS BOARDMusser problem in San Bernardino, he only drove about30 miles per day on his route while working out of Pomonaand drove nearly 90 miles per day on his route afterassignment to the San Bernardino depot, he was told bySales Supervisor McCormick that there were no problemsin their depot and that he was expected to produceapproximately $1,500 volume with no more than 45 hoursof work When he complained that this was impossible, hewas told to observe the others and he would learn how itwas done While working in Pomona he was fined by theUnion for "working off the clock" and he has receivedovertime paychecks from the Respondent due to thepersistence of MrMusser in checking the timecards of theemployeesHerbert S Schwacofer testified that he first worked forRespondent in 1947 and stayed until 1959 at which time hequit and then came back again in 1964 and has workeduntil the present timeWhen he came back in 1964 hestarted in the San Bernardino depot and was transferred toPomona depot and on November 5 he was transferredback to the San Bernardino depot Schwacofer testifiedthat he had been fined and put on probation by Local 871because he had worked overtime and had not been paidand had not reported the failure to be paid, that the localsupervision at Pomona was constantly complaining ifanyone worked overtime and that on one occasion he hadbeen asked to explain in a letter to Mr Carter why he hadworked overtime Schwacofer also testified that he wasgreeted by Sales Supervisor McCormick with much thesame statement as was testified to by Lacy and Kramernamely, "up here we don't have any union problems andwe don't have no overtime problems and we won't havenobody rocking the boat up here as far as overtime and allthat is concerned and he said that we were not in Local 871anymore and that we don't have a Bob Musser up here "Schwacofer further testified that he advised McCormickthat he had had approximately seven hours of additionaldriving time added to his route by his transfer to SanBernardino and he wanted to know how he could possiblyget the route covered without working some overtimeMcCormick answered by indicating that he should watchthe other fellows and find out what they were doing aboutthisSchwacofer explained that he observed a number ofmen "working off the clock" while at San Bernardino, butthat he had been fined when under the jurisdiction ofLocal 871 for "working off the clock " He said it was BobMusser, the president of Local 871, that had preferred thecharges against him Schwacofer testified that prior to histransfer to San Bernardino he drove approximately 40miles a day and after his transfer he drove around 100miles a dayCox, Christie, and Nuckolls were not called by GeneralCounsel to testify to which I attach no particularsignificance because presumably their testimony wouldhave been similar to that presented by Lacy, Kramer, andSchwacofer and would only have been cumulative3Relative to the differences in contractadministration by the three locals involvedMuchtimeand many pages of the record were devotedto the testimony of George Hall, secretary-treasurer ofLocal 166 (San Bernardino), Edward Knaiger, secretary-treasurer of Local 276 (Bell Gardens) and Bob Musser,business agent and president of Local 871 and WalterMelody, secretary-treasurerofLocal 871 (Pomona)General Counsel sought to prove through the production,pursuant to subpena, of the written records of grievancesfiled on behalf of various members against the Respondentand the written records of charges andfines againstmembers, by each of the three Locals herein involved, thatLocal 871 was more vigorousin itsenforcement of thecontract and more insistent that its members not "work offthe clock " Such an inference from the evidence is notpossibleWhile the evidence presented did indicate thatthere were more written grievances filed by Local 871 thanthere were by the other two locals and that there were morecharges and fines levied against the members of Local 871than the other two locals, this proof by omission is notsufficient to warrant the inference desired by GeneralCounsel There are too many other factors besides writtengrievances and charges filed against members involved incontract enforcement to warrant such an inference Forexample,different supervisors from one location toanother can make a substantial difference in the form andthe degree of contract compliance, the extent to which thepersonalities involved prefer to handlematters orally(informally),and the quality and temperament of theemployees involvedUndoubtedly there are many otherfactors involved but these few examples are sufficient toprevent the inference-merely because Local 871 filedmorewrittencomplaints and fined more members-of animproper or illegal motive for Respondent's action intransferring employees from a depot in one Local'sjurisdiction to a depot in another Local's jurisdictionThatMusser was an intelligent, hardworking, "eagerbeaver" type enforcer of the contract, I have no doubtfrom the evidence and my observations at the hearingThat his method of operation might have been a "pain inthe ass" to management can also be believed 4 But whenconfronted with positive and credible testimony from theleaders of Local 166 and Local 276 that they too enforcedtheir contracts-albeit a different style-it isnot possibleto attribute the illegal motive to Respondent that GeneralCounsel seeks In view of Respondent's (1) completelyunionized operation over a substantial period of time, (2)the frequent practice of transferring men and routes fromone depot to another, (3) the lack of union animus, and (4)the testimony of the union leaders from Local 166 and 276adverse to General Counsel's theory, I would have greatdifficulty in inferring an illegal motive for Respondent'sconduct even if Respondent had not shown a businessjustification for the transfers and layoffC The Respondent's DefenseThe Respondent contends the layoff of Ray Godfrey and4The expression was attributed to McCalhster as a phrase he frequentlyused to characterize the union-particularly Local 871 AMERICAN BAKERIES COMPANY591the transfer of employees Cox, Christie, Nuckolls, Lacy,Kramer, and Schwacofer from the Pomona depot weremade for business reasons stemming from an economicnecessity to curtail expensesMcCallister's testimony, which I credit, indicated thatRespondent had an operating loss of approximately$140,000 for the year 1970 The loss increased to$1,600,000 for the year 1971 One cause for this drasticoperating loss was the opening of a bakery by one of theirlargest customers, Alpha Beta, in 1971 5 The opening oftheir own bakery by Alpha Beta took away approximately$70,000 a week in sales volume from the Respondent TheLangendorf Division is the largest volume operator ofAmerican Bakeries Company and these losses were ofserious concern to the parent corporationThe plant managers of American Bakeries were talked tovia telephone on October 21 by the executive vicepresident,Mr Mitchell, and the president and chairman ofthe Board, Mr Cushman, concerning the necessity for adrastic cost reduction program The telephone conversa-tion was confirmed by a written memorandum of the samedate restating the required program 6The instructions directed that immediate cost reductionaction be takenMcCallister testified that he immediatelydevoted all his time working at ways and means toeffectuate the required cost reductions During this criticalperiod Joe McKinley, a divisional vice president, and DaveMitchell, the executive vice president, spent time with himassisting in the decisions to be made McCallister testified,however, that the final decisions were his responsibilityNumerous changes were made by way of discontinuingroutes, combining routes, reducing the number of bakeryitems carried, elimination of unprofitable items, transfer-ring routes from one depot to another, and reducing thenumber of supervisors by increasing the number of routes5Alpha Beta is a large grocery chain operation6The written memorandum from Mitchell and Cushman appears in therecord as Resp Exh 3 The instructions and time limitations are so preciseand so determinative of Respondent s action as to warrant being set out infullTO Plant ManagersFROM D L Mitchell and L Arthur Cushman, JrDATE October 21 1971We thought it would be well to confirm the telephone conversation wehad with each of you this afternoonThere is no particular need in restating the reasons for the drastic costreduction program which we are asking be developedand implementedprior to Friday October 29 We did think we would briefly restate therequired program(1)Each plant manager will intensively analyze every part of hisoperation and will make plans to reduce the payroll by 10% effectiveimmediatelyWe are not expecting tomake bucks out of straw butweareexpecting this project to reduce payroll drastically and weexpect the task to be approached creatively First-noovertime tThenlook hard and do something about cutting people and hours anddollarsby the elimination of unprofitable short run varieties increasing thenumber of routes per supervisor eliminating unnecessary statistics inthe office enforcing proper work habits on all plant people so that thesanitation group can be reduced and impressing upon the engineeringpeople the need for vastly increased productivity in this areaorwhateverisnecessaryWe must havenofat'(2)We want a 10% reduction in all controllable expenses Thisbeginswith the slop accounts General Manufacturing ExpensesupervisedRay Godfrey's route had been running lessthan $900 a week and it was determined that this was oneroute that should be eliminated in keeping with theinstructions of the chief executive officer By transferringthree driver-salesmen to San Bernardino and three to BellGardens it eliminated a supervisor at Pomona and reducedthe number of transport truck trips to Pomona Thepersonnel changes affecting the members of Local 871were only a small part of the total action taken in an effortto comply with the instruction from the president of theCompany On the basis of all of the evidence, I find thatRespondent's only motivation for the numerous employeechangesmade in November 1971 was sound businessreasonsmade necessary by serious economic reversalsThe comment allegedly made by Bennen that the routetransfers had been effected as a reprisal against Local 871and the employees' protected concerted rights, was notproven by a preponderance of the evident a Mr Kramertestified that in a conversation with Bennen on October30-when he (Kramer) first learned of the transfer-thatBennen said, "the move was to effect savings to theCompany, and that there was no union problem or `BobMusser' problem in San Bernardino " This evidence fallsfar short of proving the allegations A broad jump wouldbe necessary to infer from the words attributed to Bennenthe allegation contained in the complaint Kramer furthertestified thatBennen told him that he (Bennen) hadthreatenedMusser with a move of the cake and cookieroutes if the harassment didn't stop This testimony I donot credit Bennen was a member of Musser's Local andcovered by the union contract It strains credulity thatBennen would have made such a provocalive statement toMusser and Musser made no mention of it in histestimony Furthermore, even had such a rash statementbeen made by Bennen, he did not have the authority toSanitation SuppliesGarage Supplies Stationed out Expense, OtherSelling Expense,allthe repair accounts as well as Office TelephoneetcetcLook ateverycost and find a way to cut it by at least 10%(3)We ask that you have a pencil note on Arthur Cushman s deskby Monday October 25 outlining your plans for implementing thisprogram(4)We ask that you have a pencil note in Arthur Cushman s handsby Friday October 29 indicating that all parts of the program havebeen implemented and the goals have been achieve d In addition to thisprogram we are requiring that all routes with weekly average sales of$900 or under be immediately studied and proper steps towardelimination or consolidation be taken promptly with the requirementthat as of November 15 1971 we shall have no route in any plant withaverage sales of less than $900 If a route is nearly at $900 and growingfast in a new area we would of course expectyouto approach thisintelligentlyThere is no need to restate the reasons for these programsThey are self evident There is no reason to rest ate what s being clonewith the General Office staff or executive salaries You are acquaintedwith that and you may be assured that these steps have been taken Thewhole company is bearing this pressureWe ri alize that it may beunfair to those few plants who have turned in an outstandingperformance during this time and know that thi y will do their partWhile such a program is most unpleasant be assured that we expectthis to make this company leaner, stronger and better in a very shortperiod of timeWe sincerely appreciate the fine iesponse this programhas had with everybody/s/ccDivisional Vice PresidentsR E GrantG P Turci 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDcarry out such a threat and it could not possibly have beencoercive to either Kramer or Musser In the absence ofevidence that Bennen had some authority or influence inthedivisions involved, his comments were his ownappraisal of the situation and not a statement of companypolicy or intent CfMississippiTank Company, Inc, 194NLRB No 156 There is no proof in the record thatMcCallister ever told any employee that the transfers orlayoff had been (or would be) effected because of theUnion or because the employees had engaged in protectedconcerted activitiesAt the time of McCallister's conversa-tion with Stassi, Stassi was a supervisorSection 8(a)(3) prohibits discrimination in regard totenure or other conditions of employment to discourageunion membership Under the words of the statute theremust be both discrimination and a resulting discourage-ment of union membership In this situation there wasneither It has long been established that a finding of aviolationunder this section turns on the employer'smotivationUnder the evidence in this case I find that theRespondent's motivation for the layoff of one employeeand the transfer of six other employees from the Pomonadepot was solely economic 7Upon the basis of the foregoing finding of fact and uponthe entire record in the case, I make the followingCONCLUSIONS1The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2TheRespondent is a labor organization within themeaning of Section 2(5) of the Act3TheRespondent has not engaged in the unfair laborpractices as alleged in the complaintRECOMMENDED ORDER8Uponthe foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, as amendedIt is ordered that the complaint issued herein against theRespondent,American Bakeries Company, LangendorfBakeries Division,be, and it hereby is, dismissed7Burns Ford Inc182NLRB 753BassettFurniture Industries ofconclusionsand recommended Order herein shall as provided in SecGeorgia Inc188 NLRB No 133Eastman Kodak Co194 NLRB No 27102 48 of the Rules and Regulations be adopted by the Board and become8In the event no exceptions are filed as provided by Sec 102 46 of theits findings conclusions and order and all objections thereto shall beRules and Regulations of the National Labor Relations Board the findingsdeemed waived for all purposes